
	

115 SRES 362 ATS: Recognizing the service of the Los Angeles-class attack submarine the USS Jacksonville and the crew of the USS Jacksonville, who served the United States with valor and bravery.
U.S. Senate
2017-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 362
		IN THE SENATE OF THE UNITED STATES
		
			December 20, 2017
			Mr. Rubio (for himself and Mr. Nelson) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the service of the Los Angeles-class attack submarine the USS Jacksonville and the crew
			 of the USS Jacksonville, who served the United States with valor and
			 bravery.
	
	
 Whereas the USS Jacksonville (SSN 699) is named after Jacksonville, the largest and most populous city in Florida, and is the first ship to bear that name;
 Whereas the slogan of the city of Jacksonville, Florida, is The Bold New City of the South and inspired the nickname of the USS Jacksonville, which is The Bold One; Whereas, on August 10, 2017, the USS Jacksonville returned to the home port of the USS Jacksonville at Joint Base Pearl Harbor-Hickam in the Western Pacific after 209 days out to sea, thus completing the 15th and final deployment of the USS Jacksonville;
 Whereas, on the last deployment of the USS Jacksonville, the USS Jacksonville steamed more than 48,000 nautical miles while conducting—
 (1)maritime security operations in the areas of operation of the Fifth Fleet and Seventh Fleet of the United States; and
 (2)joint exercises with the Maritime Self-Defense Force of Japan and the navy of the Republic of India;
 Whereas, since the commissioning of the USS Jacksonville on May 16, 1981, the USS Jacksonville has completed 2 around-the-world cruises, visited ports on nearly every continent, and completed countless critical missions; and
 Whereas, on September 11, 2001, while the USS Jacksonville was attached to the Enterprise Battle Group, the USS Jacksonville—
 (1)was in the Mediterranean Sea; and (2)stayed on-station to provide critical intelligence support as the United States prepared to retaliate in response to the terrorist attacks carried out on that day: Now, therefore, be it
			
	
 That the Senate recognizes the service of the Los Angeles-class attack submarine the USS Jacksonville and the crew of the USS Jacksonville, who served the United States with valor and bravery.
		
